DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed December 21, 2020. Claims 1-8 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second  paragraph, as reciting or depending upon a claim that recites limitations for which there are no antecedent basis. In particular:  
Claim 1 recites “the information received”. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 depend from claim 1 and therefore include the same limitation as claim 1 so they are rejected for the same reason.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-8 are rejected under 35 U.S.C 103 as being unpatentable over Goncalves et al, US 2020/0334979, in view of Raamot et al. US 2016/0027300, hereinafter referred to as Goncalves and Raamot, respectively.

Regarding claim 1, Goncalves discloses an adaptive traffic management system, comprising: 
a plurality of traffic lights positioned at a plurality of roadway intersections (See at least fig 1, ¶ 11, “means of coordination and control of traffic lights of a plurality of intersections in on area, traffic efficiency is improved, the flow of traffic of the area is maximized, and the road traffic congestion condition is alleviated”);  
at least one sensor associated with each of the plurality of roadway intersections to detect traffic flow (See at least fig 1, ¶ 16, “real time monitoring device includes a traffic flow monitoring device which is used for detecting the traffic flow, and a traffic light control device which is used for communicating with the traffic lights; the calculation unit is used for calculating the real-time traffic status according to the result monitored by the traffic flow monitoring device, outputting a signal to the traffic light control device according to the real-time traffic status”); 
a control system connected to the plurality of traffic lights and the at least one sensor; wherein, based upon the information received from the at least one sensor, the control system generates a signal timing plan and operates the plurality of traffic lights based upon the signal timing plan (See at least fig 1, ¶ 20, “The system comprises an integrated controller, wireless sensor nodes and signal lights, wherein the integrated controller plays a role of a SinkNode in a wireless sensor network, data collected by each node is converged to the integrated controller, the integrated controller communicates with the wireless sensor nodes, operating a scheduling algorithm, controls the signal lights, and communicates with a remote monitoring computer.”), (See at least fig 1, ¶ 50, “predictive module (7-B), responsible for predicting future situations and preparing the system in advance for traffic jam peaks due to events, weather conditions, traffic accidents, and others, optimization module (7-C), which activates in real time the traffic lights and "VMSs" in order to optimize the traffic at all times”), (See at least fig 1, ¶ 8, “This device processes information obtained from video surveillance cameras for real-time traffic monitoring and, based on the mass of vehicles present on each of the routes, defines the durations of each state of the signals.”).
Goncalves fails to explicitly disclose predetermined weights for multiple situations (Goncalves discloses priority requests by users such as emergency vehicles, public safety, disabled and others).
However, Raamot teaches predetermined weights for multiple situations (See at least table 3, ¶ 8, “The objective function allows and users to weigh the various objectives for traffic control. This policy allows standard (Default) weighting of the objectives”), (See at least table 18, ¶ 312-327, “This objective function can allow traffic engineers to establish a policy for the relative importance of movements via a weighting factor for each movement.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include predetermined weights for multiple situations as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 2, Goncalves discloses the system of claim 1 wherein the signal timing plan is further based upon information from multiple sources that are connected to the control system (See at least fig 1, ¶ 49, “receive information from users, pedestrians, drivers, authorities,
by acting locally of the "APIs" (5-D), and to carry out the autonomous control of the traffic lights according to this information.”), (See at least fig 1, ¶ 50, “collects information from the
various applications made available by the system, such as the driver application (6-E), the disabled application (6-F), the pedestrian application (6-G), the traffic agent application
( 6-H) and the cyclist application ( 6-I), Intelligence and Control Domain (7), which contains the components of the Intelligence and Operative Center from the Traffic Control Center (1), which process in real time all the data being collected and apply the algorithms of "machine learning" to optimize, prioritize, inform and command the signaling”).

Regarding claim 3, Goncalves discloses the system of claim 1.
Goncalves fails to explicitly disclose wherein the signal timing plan is further based upon wearables that are in proximity to a given one of the plurality of roadway intersections and connected to the control system (Goncalves discloses obtaining information from wearable applications and smartphone applications for the pedestrian).
However, Raamot teaches wherein the signal timing plan is further based upon wearables that are in proximity to a given one of the plurality of roadway intersections and connected to the control system (See at least table 7, ¶ 59, “the traffic controller 210 can receive trajectory information from connected vehicles 224 and user devices 226 of drivers or pedestrians (such as cell phones, smartphones, tablets, laptops, smart watches, other wearable computing devices, and the like). These inputs are described in greater detail below in section 3”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Goncalves and include wherein the signal timing plan is further based upon wearables that are in proximity to a given one of the plurality of roadway intersections and connected to the control system as taught by Raamot because it would allow the system improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information (Raamot ¶ 1).

Regarding claim 4, Goncalves discloses the system of claim 1 wherein the signal timing plan is further based upon in-vehicle sensors that are in proximity to a given one of the plurality of roadway intersections and connected to the control system (See at least fig 1, ¶ 49, “A proprietary application system (3) comprising smartphone applications for the pedestrian and driver (3-A), personal computer applications (3-B), wearable applications (3-C), and applications for local physical interaction (3-D) of the Intelligent Traffic Light (5), among other applications for mobile devices, but not limited to them, the proprietary applications
(3) being in bilateral communication with the Intelligent Center (1), and in unilateral communication with the network of intelligent autonomous traffic lights (5), which proprietary applications (3) allow users to interact with traffic lights through the Intelligent Traffic Control Center (1) to inform their destination and route”), (Raamot discloses this feature as well).

Regarding claim 5, Goncalves discloses the system of claim 1 further comprising a plurality of modes of operation that include default weights (See at least fig 1, ¶ 50, “environment measurements in normal mode, measurement of environment and of the various intersections
in artificial intelligence mode, event scheduling module (7-H), which collects data on scheduled events that impact the flow of vehicles, and in which all reprogramming will be recorded allowing the extraction of various information, reports and decisions”), (See at least fig 1, ¶ 9, “An additional modification of the operating cycle of such traffic light can be brought about by a signal indicating the approach of a vehicle of unusual length on the surveyed road section”), (Raamot discloses this feature as well).

Regarding claim 6, Goncalves discloses the system of claim 1 wherein the control system determines and provides route-guidance to a vehicle to minimize traffic stress (See at least fig 1, ¶ 32, “The system has advantages of also informing the users of the public roads, through Variable-Message Signs, personal cellular systems, among others, the traffic conditions
in each place, as well as the best route to its destination, and also interacts with emergency public service vehicles (police, ambulances, firemen, among others), to know their origin and destination, giving them the best possible route and commanding the vehicles that are on the route defined to seek alternative routes to the as the emergency vehicle approaches.”).

Regarding claim 7, Goncalves discloses the system of claim 1 wherein the control system uses artificial intelligence (See at least fig 1, ¶ 31, “This center, based on artificial intelligence and big data, interacts with traffic lights, "VMSs", Smartphones, personal systems ( computers, tablets, among others), WEB systems among others, but not limited to them, to create a dynamic, intelligent and truly predictive of control of vehicular flow and of people so that these can move intelligently by the public ways”).

Regarding claim 8, Goncalves discloses the system of claim 1 wherein the control system uses traffic theory principles (See at least fig 1, ¶ 1, “an intelligent, integrated predictive system for controlling the opening and closing times of traffic lights that control vehicle flow using
the set of data and information provided by the various geoprocessing systems (GPS) and traffic control systems (electronic monitoring and traffic monitoring equipment) to generate computational intelligence and to adjust the times of each traffic light according to the flow of people and vehicles provided for each intercession. The system allows improving the fluidity of vehicles, pedestrians and emergency vehicles on public roads, using available information”), (The examiner notes that using traffic theory principles is conventional and known in the art. It would be obvious for a person of ordinary skill in the art to use traffic theory principles in a traffic management system).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665